Citation Nr: 0303597	
Decision Date: 03/03/03    Archive Date: 03/18/03

DOCKET NO.  00-01 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cardiovascular 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from January 1956 to January 1960, and in the United 
States Air Force from May 1961 to June 1978, including 
service in the Republic of Vietnam from November 1966 to 
November 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of September 1998 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which denied service 
connection for a cardiovascular disability.  

This case was previously before the Board in April 2001, at 
which time the Board remanded the Case to the RO for 
additional development of the evidence, including a VA 
examination and medical opinion, to obtain any additional 
private or VA medical records identified by the claimant, and 
for notice and compliance with the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) [codified as amended 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West Supp. 
2002)].  The actions requested on remand have been 
satisfactorily completed and the case is now before the Board 
for further appellate consideration.  

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2002)].  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (the Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

In  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a statute or regulation changes during 
the appellate process, the version more 
favorable to the claimant shall apply.  VA's General Counsel 
has determined, in a precedential opinion that the Board is 
bound to follow, that the VCAA is more favorable to claimants 
than the law in effect prior to its enactment.  See 
VAOPGCPREC 11-00;  Janssen v. Principi, 15 Vet. App. 123 
(2001) (per curiam).

The record shows that the claimant and his representative 
were informed of the provisions of the VCAA by the Board 
remand order of April 2001, and by the RO letter of May 1, 
2001, which informed the claimant and his representative of 
VA's duty to notify him of the information and evidence 
necessary to substantiate his claims and to assist him in 
obtaining all such evidence.  That letter also informed the 
claimant and his representative which part of that evidence 
would be obtained by the RO and which part of that evidence 
would be obtained by the claimant, pursuant to Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (requiring VA to 
notify the claimant of what evidence he or she was required 
to provide and what evidence the VA would attempt to obtain).  

The record shows that the claimant and his representative 
were also informed of the provisions of the VCAA by the 
Supplemental Statement of the Case provided them on September 
12, 2002, which informed the claimant of VA's duty to notify 
him of the information and evidence necessary to substantiate 
his claim and to assist him in obtaining all such evidence.  
That letter also informed the claimant and his representative 
which part of that evidence would be obtained by the RO and 
which part of that evidence would be obtained by the 
claimant, pursuant to Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (requiring VA to notify the claimant of 
what evidence he or she was required to provide and what 
evidence the VA would attempt to obtain).  

The Board finds that all relevant evidence necessary for an 
equitable disposition of the instant appeal has been obtained 
by the RO, and that VA's duty of notification to the claimant 
of required information and evidence and of its duty to 
assist him in obtaining all evidence necessary to 
substantiate his claim have been fully met.  The records 
shows that the RO has obtained all service medical records of 
the claimant, as well as all available service department, 
private and VA medical records identified by the claimant.  
The claimant has appeared and offered testimony in support of 
his claim at a personal hearing held in September 1999 before 
an RO Hearing Oficer and at a haering held in July 2000 
before the undersigned Veterans Law Judge of the Board of 
Veterans' Appeals.  In addition, he has been afforded a VA 
cardiovascular examination and medical opinion in August 
2002.  The Board finds that there is no question that the 
appellant was fully notified and aware of the type of 
evidence required to substantiate his claim.  In view of the 
extensive factual development in the case, as demonstrated by 
the Board's March 2001 Remand and the record on appeal, the 
Board finds that there is no reasonable possibility that 
further assistance would aid in substantiating the claimant's 
appeal.  For those reasons, further development is not 
necessary for compliance with the provisions of 38 U.S.C.A. 
§§ 5103 and 5103A (West Supp. 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and of its duty to assist him in 
obtaining all evidence necessary to substantiate his claim 
have been fully met.




FINDINGS OF FACT




CONCLUSION OF LAW




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Evidence

As noted, the veteran served on active duty in the United 
States Marine Corps from January 1956 to January 1960, and in 
the United States Air Force from May 1961 to service 
retirement in June 1978, including service in the Republic of 
Vietnam from November 1966 to November 1967.  

The claimant's service entrance examination, conducted in 
January 1956, disclosed no abnormalities of the heart or 
vascular system, his blood pressure was150/70, and a chest X-
ray was negative.  A report of service separation examination 
in January 1960, showed no abnormalities of the heart or 
vascular system, his blood pressure was132/78, and a chest X-
ray was negative.  A report of service enlistment medical 
examination, conducted in May 1961, disclosed no 
abnormalities of the heart or vascular system, his blood 
pressure was124/78, and a chest X-ray was negative.  A report 
of physical examination in September 1963 disclosed that his 
physical examination was entirely normal.  In March 1964, his 
blood pressure was shown to be 118/72, his heart had a normal 
sinus rhythm, with no murmurs.  A report of medical history 
completed by the claimant in April 1965 denied any history of 
chest pain or pressure, palpitations or pounding heart, or 
high or low blood pressure.  A report of service discharge 
and reenlistment medical examination, conducted in April 
1965, disclosed no abnormalities of the heart or vascular 
system, his blood pressure was132/78, and a chest X-ray was 
negative.  

The service medical records further show that a November 1965 
report of medical history completed by the claimant denied 
any history of chest pain or pressure, palpitations or 
pounding heart, or high or low blood pressure.  A report of 
service medical examination for remote assignment, conducted 
in November 1965, disclosed no abnormalities of the heart or 
vascular system, his blood pressure was 110/70, and a chest 
X-ray was negative.  In December 1965, the claimant's blood 
pressure was 118/88.  On hospitalization in December 1965 for 
a fertility problem, the claimant's heart and cardiovascular 
system were normal, his blood pressure was 110/70, and a 
chest X-ray was normal.  In July 1967, the claimant was seen 
for complaints of pain on the left side of his chest when 
coughing, assessed a pain in the costocartilage.  

The service medical records further show that a September 
1971 report of medical history completed by the claimant 
denied any history of chest pain or pressure, palpitations or 
pounding heart, or high or low blood pressure.  A report of 
periodic medical examination, conducted in September 1971, 
disclosed no abnormalities of the heart or vascular system, 
his blood pressure was 136/74, an electrocardiogram (EKG) 
disclosed no significant abnormalities, and a chest X-ray was 
negative.  A report of service separation medical 
examination, conducted in October 1972, showed no 
abnormalities of the heart or vascular system, his blood 
pressure was120/74, and a chest X-ray was negative.  When 
seen in July 1976 for a foreign body in his right eye, the 
claimant's blood pressure was 122/68.  An entry in February 
1977 shows that the claimant was seen for a sore throat and 
cold, and his blood pressure was 124/88.  

The service medical records show that when seen in April 1977 
for a cough, sore throat and congestion, the claimant's blood 
pressure was 122/78.  In May 1977, his blood pressure was 
shown to be 118/76, while in December 1977, his blood 
pressure was 130/80, and an EKG in December 1977 showed no 
significant abnormalities and that his blood pressure was 
106/76.  In January 1978, the claimant's blood pressure was 
128/88.  A January 1978 report of medical history completed 
by the claimant denied any history of chest pain or pressure, 
palpitations or pounding heart, or high or low blood 
pressure.  A report of medical examination, for retirement, 
conducted in January 1978, disclosed no abnormalities of the 
heart or vascular system, his blood pressure was 106/76, and 
a chest X-ray was negative.  In February 1978, the claimant's 
blood pressure was 110/88, and he offered a family history of 
adult onset diabetes mellitus (father), with no history of 
polydysuria or nocturia, and it was noted that he had an 
abnormal glucose tolerance test on his retirement medical 
examination.  The impression was glucose intolerance 
secondary to weight gain, and the claimnt was advised to lose 
weight and to stop smoking.  In April 1978, when the claimant 
was seen for complaints of nasal congestion and pharyngitis, 
his blood pressure was 140/90 and a chest X-ray was normal.  

The claimant's original application for VA disability 
compensation benefits (VA Form 21-526), received in July 
1978, sought service connection for conditions which included 
elevated blood sugar, but made no mention of a cardiac or 
cardiovascular disability.  A report of VA general medical 
examination, conducted in August 1978, showed that 
cardiovascular examination revealed a normal; sinus rhythm 
and rate, without murmurs or gallops, his blood pressure was 
118/80, and laboratory tests showed that his cholesterol was 
280 md.dl. and his blood sugar was 17.6 and within the normal 
range.  Ophthalmologic examination revealed that his 
uncorrected vision was 20/20, bilaterally.  The pertinent 
diagnoses were elevated cholesterol, and it was noted that no 
abnormality of the blood sugar was present.

A rating decision of September 1978 granted service 
connection for sinusitis, and denied service connection for 
all other claimed disabilities, finding that elevated 
cholesterol and abnormal glucose tolerance levels were merely 
laboratory findings and not ratable entities.  The claimant 
was notified of those decisions and of his right to appeal by 
RO letter of September 26, 1978.  He did not initiate an 
appeal, and those decisions became final after one year.  

In August 1998, the claimant asked that his claim for service 
connection be reopened with respect to the issues of a 
bilateral eye condition and for a heart condition.  

In support of his claim, the veteran submitted a duplicate 
copy of his January 1978 service retirement examination and 
service medical records, dated in February 1978, as well as 
private medical records from Cardiology Associates, dated in 
December 1988, in December 1989, and in October 1991, and 
private hospital and treatment records from Bay Medical 
Center, dated in August 1983, in May 1992, March 1996, and 
August 1997.  The records from Bay Medical Center, dated in 
August 1983, showed that the claimant underwent cardiac 
catheterization, with findings of severe coronary artery 
disease in the right coronary artery (50%), the left main 
coronary artery (99%), the left anterior descending coronary 
artery (100%), and a large trifurcation vessel (80%), while a 
left ventriculogram was normal except for mild hypokinesis of 
the antero-lateral border.  It was found that in view of the 
claimant's severe symptoms, hemodynamic and angiographic 
finding, he should be considerd for urgent coronary 
revascularization.  Subsequently in 1983, the claimant 
underwent coronary artery bypass grafting x 4.  

Treatment records from Cardiology Associates, dated in 
December 1988, showed that the claimant was being followed 
for coronary artery disease, status post coronary artery 
bypass grafting x 4, and hypothyroidism; that he was 
asymptomatic; that he had a regular cardiac rhythym and rate, 
without significant murmur or gallop; that his blood pressure 
was 118/88; and that he was being followed for 
hypercholesteralemia by Dr. Taylor.  Treatment records from 
the same source show that in December 1989, the claimant was 
underwent a nuclear ventriculogram which revealed mild 
generalized hypokinesis, and a normal exercise image.  The 
conclusion was normal rest and exercise nuclear 
ventriculogram showing significant generalized improvemment 
when compaitrred to a previous study.  Additional nuclear 
ventriculograms in December 1990 and October 1991 revealed 
mild generalized hypokinesis, with increased function in all 
areas.  

Hospitalization and treatment records from Bay Medical 
Center, dated in May 1992, show that the claimant was 
admitted with complaints of chest pain, and that he underwent 
femoral, left heart catheterization, with a left 
ventriculogram and visualization of the saphenous vein bypass 
grafts.  That study revealed that the right coronary artery 
was 100 % occluded; that the left anterior descending 
coronary artery was 100 % occluded;and that the left left 
circumflex was very attenuated with some distal disease.  The 
claimant was noted to continue to smoke about 1 pack of 
cigarettes daily.  The discharge diagnoses were coronary 
artery disease, with angina pectoris, and patency of all 
saphenous vein grafts, hypothyroidism, and hypercholestremia

A March 1996 hospital summary from Bay Medical Center showed 
that the claimant was admitted with complaints of precordial 
pain going into his left arm with dyspnea and slight 
diasphoresis, and was found to have an acute anteroseptal 
infarction.  An Emergency Room Report noted that the 
claimant's chief complaint was chest pain with shortness of 
breath since noon the previous day.  The claimant's previous 
medical history was stated to be significant for myocardial 
infarction in the past, and coronary artery disease, but he 
denied any history of bleeding, stroke, hypertension, or 
diabetes, and was taking no medications other than 
antibiotics.  The differential diagnosis was acute myocardial 
infarction, unstable angina, reflux esophagitis, and 
gastritis.  A report of history and physical examination on 
admission revealed that the claimant had a regular cardiac 
rhythym and rate, without murmurs, rubs, or gallops, and his 
blood pressure was 136/76.  The claimant related that he had 
no history of hypertension, diabetes, rheumatic fever, 
scarlet fever, heart murmur, or stroke, but had a myocardial 
infarction in 1983 and had undergone coronary artery bypass 
grafting x 4 at West Florida Hospital.  He was further noted 
to have elevated cholestoral, to be on no medications, to 
continue to smoke about 1 pack of cigarettes daily, and to 
have a family history of heart disease.  Urinalysis was 
essentially normal.  Chest X-ray revealed that the heart, 
pulmonary vascularity, and lungs appeared to be free of acute 
disease, and it was noted that a thallium scan approximately 
1 year prior to this admission was negative.  Cardiac 
catheterization revealed that the right coronary artery was 
100 % occluded, and that the left anterior descending 
coronary artery was 100 % occluded.  The claimant was noted 
to continue to smoke about 1 pack of cigarettes daily.  The 
impression was atherosclerotic heart disease, with remote 
history of myocardial infaction, coronary artery bypass 
grafting x 4 in 1983, and acute anteroseptal myocardial 
infarction; hypercholesterlemia; chronic obstructive 
pulmonary disease; and hyperthyroidism.  The discharge 
summary showed final diagnoses of coronary artery disease, 
with acute anterior wall myocardial infarction and severe 
ischemic cardiomyopathy; hypothyroidism, treated; chronic 
obstructive pulmonary disease/chronic cigarette smoking; and 
hypercholestremia.  

A letter from Dr. W.A.B. dated in April 1996, stated that he 
followed the claimant for heart problems; that the claimant 
had recently undergone heart tests and angioplasty at the 
University of Alabama at Birmingham; that his condition keeps 
him from engaging in normal activities; that he is not able 
to take part in any gainful employment because of his 
condition; and that his condition is not expected to improve 
and represents total disability.  A letter from Dr. J.C.W., 
Jr., dated in April 1996, stated that, in his opinion, the 
claimant is permanently and totally disabled.  

Private hospitalization and treatment records from Bay 
Medical Center, dated in August 1997, show that the claimant 
was admitted from the Emergency Room after a diaphoretic 
episode, without chest pain or shortness of breath, after 
working in the yard.  Because of his atypical history of two 
prior myocardial infactions, he reported to the Emergency 
Room, where he had no further recurrence of his symptoms.  
The Emergency Room Report showed that the claimant cited a 
family history of heart disease, and denied any history of 
diabetes or hypertension.  The claimant remained 
asymptomatic, and the Emergency Room diagnoses were 
diaphoresis, possible angina equivalent, and coronary artery 
disease, status post coronary artery bypass grafting.  

A history and physical examination on admission in August 
1997 cited a past medical history related by the claimant 
which included coronary artery disease, with remote inferior 
myocardial infaction, coronary artery bypass graft x 4 in 
1983, acute anteroseptal myocardial infaction in March 1996, 
stent placement in March 1996, and cardiac catheterization in 
December 1996 (by Dr. Burrow in Pensacola) with rare angina 
since that time, and bypass surgery in Birmingham, Alabama, 
within the year.  The claimant related that he discontinued 
smoking two years prior to this admission.  Other past 
history included hyperlipidemia, possible chronic obstructive 
pulmonary disease, history of hyperthyroidism, and history of 
hypertension.  Examination on admission revealed that he had 
a regular cardiac rhythym and rate, without murmurs, rubs, or 
gallops, and blood pressure of 124/70, while an EKG revealed 
some premature ventricular contractions (PVC's), consistent 
with prior myocardial infarction, and some nonspecific ST-T 
wave changes.  Chest X-ray showed that his heart and lungs 
were free of acute disease.  He also manifested elevated 
random blood sugar (174) with hyperglycemia.  The assessment 
was diaphoresis, hyperlipedemia, history of hypertension, 
elevated random blood sugar with hyperglycemia, PVC's on EKG, 
and history of hyperthypoidism.  

A rating decision of September 1998 denied service connection 
for a heart disability and for a bilateral eye condition.  
The claimant and his representative were notified of those 
decisions and of his right to appeal by RO letter of October 
7, 1998, with a copy of the rating decision.  

In a letter from the claimant to the RO, received in January 
1999, he addressed the issue of the date of onset of symptoms 
of his cardiac problems, asserting that his service medical 
records showed that he first experienced symptoms of extreme 
fatigue in 1976 while stationed at Seymore Johnsom Air Force 
Base, as well as what he thought was indigestion.  He further 
related that his retirement physical examination in 1978 
showed cholesterol of 360, which was dismissed as 
insignificant, but which we now know is an early and definite 
indication of cardiac problems; that after his retirement the 
symptoms persisted, and he continued to be treated for those 
symptoms at Tyndall Air Force Base until his quadruple 
cardiac bypass surdgery in August 1983; that in July 1983, he 
was seen in the Tyndall Air Force Base hospital emergency 
room with the same symptoms he had been experiencing since 
1976; that he was hospitalized in Intensive Care for 
observation and was ultimately refererd to a civilain 
cardiologist, who performed a cardiac catheterization, and 
the bypass surgery in August 1983.  The claimant expressed 
the opinion that his inservice symptoms were overlooked or 
misdiagnosed due to inexperience and lack of training in 
cardiology problems by Air Force doctors; that since he had 
no chest pain or other obvious heart symptoms and no family 
history of heart symptoms, he was misdiagnosed; and that in 
March 1996, he went to Bay Medical Center with pain and 
abdominal discomfort, returning the next day with the 
identical symptoms, and was found to be experiencing a severe 
myocardial infarction.  The claimant asked that his 
application for disability benefits be reconsidered.

A rating decision of February 1999 denied service connection 
for a heart disability.  The claimant and his representative 
were notified of that decision and of his right to appeal by 
RO letter of February 17, 1999, with a copy of the rating 
decision.  The claimant submitted a Notice of Disagreement in 
March 1999, and requested a VA cardiology examination and 
personal hearing before an RO Hearing Officer.  He further 
acknowledged that his service medical records were not 
diagnostic of heart disease, but were indicative of of the 
onset of heart disease based upon the symptoms that he 
experinced and for which he was treated by military 
physicians.  He further related that several cardiologists 
had made the statement that his heart condition is due to 
stress, and that he experienced tremendous stress while he 
was on active duty.  He cited treatment by Dr. Tamburro, a 
private cardiologist who had followed his case for the last 
three years.

By RO letters of April 8, 1999, the RO acknowledged receipt 
of the claimant's Notice of Disagreement, and notified him 
that his case would be reviewed by the RO's Decision Review 
Offcier.  He was further asked to provide medical records 
from Dr. Tamburro, or to complete and submit a medical record 
release authorization (VA Form 21-4142) so that the RO could 
request medical records in the possession of Dr. Tamburro.  
Upon receipt of that executed VA Form 21-4142, the RO 
requested the treatment records of the claimant from Dr. 
Tamburro and from West Florida Regional Medical Center, and 
notified the climant of that action.  
He did not initiate an appeal, and those decisions became 
final after one year.  





ORDER





	                        
____________________________________________
	
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

